In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-18-00269-CV
                  ___________________________

                    JAMES REEDOM, Appellant

                                  V.

5950 BOCA RATON LP D/B/A MADISON PARK (WOODSTOCK), Appellee



              On Appeal from County Court at Law No. 1
                       Tarrant County, Texas
                   Trial Court No. 2018-004416-1


              Before Sudderth, C.J.; Kerr and Birdwell, JJ.
            Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant James Reedom appeals from the agreed judgment (Agreed Final

Judgment) rendered by the trial court in the eviction case brought against him by

Appellee 5950 Boca Raton LP d/b/a Madison Park (Woodstock). We affirm.

                                    BACKGROUND

      In 2018, Reedom was a tenant at Woodstock. On June 14, 2018, Woodstock

filed an action in the justice court to evict him. See Tex. R. Civ. P. 510. Its complaint

alleged that Reedom failed to pay $268.39 of his June 2018 rent. The jury found in

favor of Reedom, and the justice court rendered judgment accordingly.

      Woodstock appealed to the county court on July 16, 2018. On August 14,

2018, Reedom signed an “Agreed Final Judgment” in the county court; he signed it as

“Agreed to.” In that judgment, the county court stated that the parties had arrived at

an agreement, and, having heard the agreement, the county court awarded Woodstock

(1) possession of the property on August 25, 2018 (thus giving Woodstock possession

but not immediately); (2) $2,010; (3) reasonable attorney’s fees of $1,000; and (4) the

cash bond it had deposited with the court.

      Reedom then filed this appeal. In his brief, Reedom raises four issues, none of

which challenge the agreed judgment. Instead, he complains about the dismissal of a

federal lawsuit he filed. He argues that “[t]his case is about an appellant who was

forced to leave the appelle[e’]s complex because he [was a] whistle[] blower on several



                                             2
federal HUD law violations and improprieties. This ultimately led to a retaliation case

against him.”

                                     DISCUSSION

I.    A Party’s Consent to Judgment Waives Error.

      Absent an allegation and proof of fraud, collusion, or misrepresentation, a

party generally cannot appeal from or attack a judgment to which he has consented or

agreed. Estate of Nielsen, No. 02-17-00251-CV, 2018 WL 4625531, at *3 (Tex. App.—

Fort Worth Sept. 27, 2018, pet. denied) (mem. op.); Pillitteri v. Brown, 165 S.W.3d 715,

718 (Tex. App.—Dallas 2004, no pet.). “A party’s consent to a trial court’s entry of

judgment waives any error, except for jurisdictional error, contained in the judgment,

and that party has nothing to present for appellate review.” Pillitteri, 165 S.W.3d at

718. However, “for waiver to occur under this theory, agreement should be explicit

and unmistakable.” Estate of Nielsen, 2018 WL 4625531, at *3; see also Baw v. Baw,

949 S.W.2d 764, 766 (Tex. App.—Dallas 1997, no writ).

II.   Reedom Waived His Issues on Appeal.

      The judgment is titled “Agreed Final Judgment,” and Reedom signed the

judgment as “Agreed to,” not just “agreed as to form.”           This language is not

necessarily sufficient to establish that the judgment is agreed, however, and appellate

courts are not unanimous on the issue of whether a judgment can be challenged on

appeal when it appears to be agreed but, like the Agreed Final Judgment, “has no

recitation of the agreement in the body of the order itself.”         Estate of Nielsen,

                                           3
2018 WL 4625531, at *4. However, here the Agreed Final Judgment further recited

that “[t]he parties announced an agreement” and that the court was rendering

judgment after hearing that agreement. Thus, the judgment reflects that an agreement

existed and also that the county court had evidence of both its existence and its

substance. Contra Bexar Cty. Crim. Dist. Attorney’s Office v. Mayo, 773 S.W.2d 642,

644 (Tex. App.—San Antonio 1989, no writ) (stating that the word “Approved,” in

the judgment signed by the appellant, with nothing more, did not indicate a consent

judgment when “[n]othing in the body of the judgment suggests that the case had

been settled or that judgment was rendered by consent” and that “[t]here are no other

indications of agreement in the record”).

      Nothing in the record indicates that Reedom signed the Agreed Final Judgment

under protest or in any way indicated to the county court that it did not reflect the

parties’ agreement. Contra Baw, 949 S.W.2d at 767 (holding that despite signing the

divorce decree as “approved and consented to as to both form and substance,” the

appellant, “by his objections to the trial court’s characterization of the [profit-sharing-

retirement-trust] plan, did not explicitly and unmistakably give his consent to that

portion of the divorce decree and did not waive his right of appeal”). He does not

argue that the judgment erroneously states the existence of an agreement when none

existed or that he did not agree to the terms of the judgment. In fact, he makes no

argument at all about whether the Agreed Final Judgment was an agreed judgment.

Nor does he argue that the county court did not have jurisdiction to render the

                                            4
Agreed Final Judgment. See Pillitteri, 165 S.W.3d at 718. Instead, he appears to

complain about the dismissal of a federal lawsuit he filed against Woodstock and

whether the dismissal was proper under federal rules of civil procedure. Accordingly,

he has waived his issues on appeal. See Pillitteri, 165 S.W.3d at 718; see also Sonat

Explorat. Co. v. Cudd Pressure Control, Inc., 271 S.W.3d 228, 236 (Tex. 2008) (“[A]n

appellate court cannot reverse on a ground an appellant has never raised.”).

                                    CONCLUSION

      Having held that Reedom waived his issues on appeal, we affirm the county

court’s Agreed Final Judgment.




                                                     /s/ Bonnie Sudderth
                                                     Bonnie Sudderth
                                                     Chief Justice

Delivered: August 26, 2019




                                           5